Citation Nr: 0507969	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran currently resides within 
the jurisdiction of the RO in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Service connection is not in effect for any disease or 
disability.

2.  A schizoid personality is a personality disorder.  

3.  The inservice psychiatric complaints and findings were 
acute and transitory in nature.

4.  The veteran current psychiatric illness, diagnosed as a 
mood disorder, depressed, secondary to his general medical 
condition, is not of service origin or related to any 
incident of service.  .


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a November 1999 statement 
of the case, supplemental statement of the case issued in 
March 2000, October 2001, July 2003, and October 2004, and a 
VCAA letter was sent in August 2001.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The August 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  In August 2002 and 
July 2004 statements, the veteran noted that he remembered 
seeing a psychiatrist soon after discharge, was told that he 
had "an area on the left side that was epileptic," and was 
prescribed dylantin and Phenobarbital.  However, he noted 
that he could not remember the name of the doctor or the town 
where he saw the doctor.  The Board notes that without any 
information regarding the town in which he was seen or the 
name of the doctor, such records cannot be successfully 
obtained.

The Board notes that the August 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's May 1955 enlistment examination is negative for 
any psychiatric disorder.

An October 1957 service medical record indicates that the 
veteran was seen because of a fugue-like state that had 
occurred at rifle inspection.  At that time, he became 
frightened and had an over-powering sensation that he was at 
a circus, and he heard music.  He also was dizzy and had 
blurred vision.  He reported that he had felt such symptoms 
on prior occasions.  Psychological testing indicated an early 
schizophrenic process.  The diagnosis was schizoid 
personality.  

A January 1958 Report of Board of Medical Survey indicates 
that on examination, the veteran was oriented to time, place, 
and person.  He demonstrated a normal range of affect that 
was appropriated to the situation.  There was no evidence of 
any abnormality of the veteran's associated processes and 
there was no evidence that he was deluded or had any 
hallucinations.  It was noted that the veteran had several 
episodes where he became rather confused and amnesic and on 
occasions he had "heard strange music" when there was none.  
Physical and neurological examinations were within the limits 
of normal.  It was noted that at the time of the medical 
board, the veteran did not suffer from a disability that was 
the result of an incident of service or that was aggravated 
thereby.  The diagnosis was schizoid personality, which 
existed prior to enlistment, and was not aggravated by 
service.  The recommendation was that the veteran be 
discharged from the U.S. Naval Service.  

A November 1977 private orthopedic return note indicates that 
the veteran had a psychiatric evaluation that noted no major 
psychiatric problem.  He was tested with the Minnesota 
Multiphasic Personality Inventory, which was strongly 
positive in the areas of hyperchondriacal and psychosomatic 
pain.  

Private medical records were submitted for various disorders, 
and did not include treatment for a psychiatric condition.

A May 1999 VA psychology note indicates that the purpose of 
the visit was to screen the veteran for the Chronic Pain 
Rehabilitation Program.  The report details the veteran's 
non-psychiatric medical conditions.  It was indicated that 
the veteran denied a history of both inpatient and outpatient 
psychiatric treatment.  The veteran was pleasant, 
cooperative, and oriented times three.  His mood was reported 
as "somewhat depressed, but okay overall."  His affect was 
generally euthymic and broad in range.  No cognitive deficits 
were observed.  He denied current or recent suicidal and 
homicidal ideation, intent, or plan.  He denied a history of 
suicide attempts and illicit drug use.  It was noted that the 
veteran was appropriate for the Chronic Pain Rehabilitation 
Program with no known psychological contraindications.

VA outpatient date in 1999 and 2000 indicate evaluation and 
treatment for a depressive disorder, and a history of 
schizoid personality disorder.  

At the April 2000 Decision Review Officer hearing, the 
veteran testified in relevant part that when in service, he 
thought he heard music when there wasn't any.  The veteran 
indicated that he did not seek mental health treatment until 
a few months prior to the hearing.  He stated that he did not 
have a current diagnosis of a schizoid personality, and he 
took no medication for such a condition.  He stated that he 
was pursuing a claim for compensation because of the 
stigmatism he endured over his condition.  

A February 2003 VA psychiatric examination indicates that the 
veteran's claims file was reviewed by the examiner.  The 
examiner reviewed the veteran's in-service medical history 
and post-service medical history in great detail.  The 
veteran denied any history of inpatient or outpatient 
evaluation or treatment by a psychiatrist, psychologist, 
counselor, or other mental health practitioner, other than as 
noted in the veteran's claims file.  On examination, the 
veteran endorsed ongoing feelings of nervousness and "being 
on edge."  He reported occasional tremulousness and 
palpitations with shortness of breath with no chest pains.  
He reported feeling tense and worried about his current 
condition.  He noted a decrease in memory and concentration.  
He denied any history of obsessions, compulsions, phobias, 
rituals, or checking behavior.  Although he described periods 
of feeling confused, and spoke of having gotten lost in a 
town he usually would know, there were no other symptoms 
which suggested dissociative episodes, PTSD, or any over 
flashbacks of avoidance behavior. 

 He denied any history of suicidal or homicidal ideations, 
auditory or visual hallucinations excepted as described 
above, self-destructive or cutting behavior, hypomanic or 
manic episodes, paranoid symptoms, delusions, or bizarre 
thoughts.  The veteran was alert and oriented to person, 
place, time, and situations.  There was no unusual 
psychomotor activity, gestures, or behavior.  There was no 
deficit of cognition, memory, learning or attention.  Thought 
was coherent and logical without flight of ideas or loose 
association.  There was no experiencing of auditory or visual 
hallucinations, delusions, paranoid, or psychotic thought.  
There was no deficit of calculation, abstraction, 
similarities, or general information.  There was no evidence 
of organicity, and judgment was good.  He had some 
psychological insight and some likelihood of developing 
further insight.  

The diagnosis on Axis I was Mood Disorder, depressed, 
secondary to general medical condition; brief psychotic 
episode, single, resolved.  On Axis II the diagnosis was "no 
diagnosis on Axis II.  Schizoid, obsessive-compulsive 
personality traits."  GAF score was 81-90, absent or minimal 
symptoms.  Current GAF of 81-90.  

The examiner stated that it was as likely as not that any 
psychiatric illness diagnosed was related to the veteran's 
military service.  It was noted that while a discharge 
diagnosis of "schizoid personality disorder" had been made 
at the time of the veteran's only psychiatric hospitalization 
in 1958 during his service in the Marine Corps, he had been 
admitted to a psychiatric facility during his service for an 
episode involving auditory hallucinations with confusion, 
which was initially thought to be a dissociative or fugue 
state.  The examiner noted that personality disorder 
diagnoses were commonly made at that time, when there was a 
low threshold for such a diagnosis.  

The examiner stated that given what appeared to be just a 
single, isolated episode, with no further episodes, and after 
reviewing his records in light of the DSM-IV, in retrospect 
that episode would now be diagnosed as a Brief Psychotic 
Episode, and a personality diagnosis would not be made.  The 
examiner noted that he found no documented history to suggest 
a diagnosis of any seizure disorder, beyond the veteran's 
vague testimony of such a diagnosis.  The examiner then 
stated that the above noted diagnosis would only be service 
connected if his physical conditions such as COPD, chronic 
pain, etc., were found to be service connected.

In an August 2004 addendum, the VA examiner stated that he 
reviewed the veteran's claims file.  The examiner noted that 
the veteran had been hospitalized for psychiatric symptoms 
during his military service in 1958.  He noted that the 
veteran's 1958 episode would now be diagnosed as "Brief 
Psychotic Episode."  The examiner stated that in the 
February 2003 examination he included a diagnosis of "Mood 
Disorder, depressed, secondary to general medical condition 
(chronic obstructive pulmonary disease, chronic pain, and 
other conditions)," because in his opinion that diagnosis 
accounted for the veteran's current symptoms.  The examiner 
noted that the episode of psychiatric hospitalization in 1958 
seemed to have been followed by no further psychiatric 
symptoms, evaluation, or treatment until the veteran's most 
recent complaints.  The examiner stated that with the Board's 
confirmation that there was no service connection for the 
disorders which he described as the basis for the current 
Mood Disorder, he was obliged to say that the psychiatric 
illness diagnosed was not related to military service, and 
the examiner found no sequelae of the Brief Psychotic 
Episode.  The examiner stated that he provided a current and 
past year GAF of 81-90, which indicates "absent or minimal 
symptoms."

Service connection is not in effect for any disease or 
disability.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2004).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a disease or injury for which service connection has not 
been granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits. 38 C.F.R. § 3.303(c).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The service medical records show that the veteran was seen 
for psychiatric complaints which were diagnosed in January 
1958 as a schizoid personality, which existed prior to 
enlistment, and was not aggravated by service.  A schizoid 
personality is a personality disorder and is not a disability 
for which service connection may be granted.  38 C.F.R. 
§ 3.303.

The first post service clinical evidence of a psychiatric 
illness was in the 1970s, many years after service.  In 
February 2003 the VA examiner indicated that the inservice 
psychiatric complaints represented a brief psychotic episode 
which had resolved.  The examiner indicated that the current 
diagnosis was a mood disorder, depressed, secondary to 
general medical condition and was related to the veteran's 
military service.  However, the examiner further stated that 
this diagnosis would only be service connected if his 
physical conditions were found to be service connected.  

As previously stated, service connection is not in effect for 
any disability or disease.  The VA examiner, in the August 
2004 addendum, after becoming aware of this fact, opined that 
the veteran's mood disorder was not related to military 
service.  Additionally, the examiner stated that the in 
service psychotic episode resulted in no residual disability.  
There is no medical evidence of record which relates the 
veteran's current psychiatric illness to service or any 
incident therein.  Thus, the Board finds that the inservice 
psychiatric complaints and findings were acute and transitory 
in nature and the veteran's current mood disorder is not 
related to service or any incident therein.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); see Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


